Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
4.	Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, Line 4 recites, “Try.SRC”. The Examiner recommends amending the limitation to recite “Try.SRC state”.
Claim 5, Line 5 recites, “Try.SRC”. The Examiner recommends amending the limitation to recite “Try.SRC state”.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sink device connected to the DRP device” in claim 1 and “a sink device connected to the DRP device” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	In Claims 1 and 5, the limitation “wherein the Try.SRC is different from an UnAttached.SRC state and the UnAttached.SRC state means that the DRP device waits the appearance of a sink device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “The limitation “means” in a claim, this generally refers to “means for”, but in this claim, the Examiner interprets it as the “meaning” of something. Paragraphs [0022] – [0023] of applicant’s specification uses “may mean” which the Examiner interprets as meaning “may or may not mean”. This is unclear.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-4 and 6-8 are rejected due to their dependency on claims 1 and 5, respectively.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Setiawan et al (US 2017/0344508 A1) (herein after Setiawan) and further in view of TUSB322I USB Type-C™ Configuration Channel Logic and Port Control with VCONN. May 2017 (herein after TUSB322I.)

	Regarding Claim 1, Setiawan teaches, a detection method for a USB Type-C connector (Fig. 3, ¶ 0012; ¶ 0030: system 30), applied to a dual role port (DRP) device (Fig. 3, first DRP 32; second DRP 40), and comprising: —; in response to detecting the sink device connected to the DRP device, switching a current source (Fig. 3, current source, Ip) provided to a pull-up resistor (Fig. 3: pull-up resistor (Rp)) connected to a CC (Fig. 1, CC1, CC2) —, and detecting whether there is the sink device connected to the DRP device again (Fig. 3, ¶ 0032 When a port is configured for sinking power, the CC pins of that port may be connected to ground), —.
	Setiawan fails to teach, — in response to the DRP device being in a Try.SRC state, detecting whether there is a sink device connected to the DRP device; wherein the Try.SRC is different from an UnAttached.SRC state and the UnAttached.SRC state means that the DRP device waits the appearance of a sink device; — switching a current source provided to a pull-up resistor connected to a CC pin from a first current value to a second current value, — wherein the second current value is greater than the first current value; and in response to detecting the sink device connected to the DRP device, the DRP device enters an Attached.SRC state.
	In analogous art, TUSB322I teaches, in response to the DRP device being in a Try.SRC state (Pg. 11, § 7.3.2.3 ¶ 4: Try.SRC), detecting whether there is a sink device connected to the DRP device (Pg. 11, § 7.3.2.3 ¶ 4; Examiner interpretation: TUSB322I checks whether a connection is a source or sink); wherein the Try.SRC is different from an UnAttached.SRC state (Pg. 13, Table 4: Unattached.SRC) and the UnAttached.SRC state means that the DRP device waits the appearance of a sink device (Pg. 13, § 7.4.1: the part enters unattached mode until a successful attach has been determined); — switching a current source (Pg. 10, § 7.3.2.1 The Type-C current can be adjusted through I2C if the system is required to increase the amount advertised) provided to a pull-up resistor connected to a CC pin from a first current value (Pg. 5, Table 6.5: ICC_DEFAULT_P) to a second current value (Pg. 5, Table 6.5: ICC_HIGH_P), — wherein the first current value is greater than the second current value (Pg. 5, Table 6.5); and in response to detecting the sink device connected to the DRP device (Pg. 14, § 7.4.2 communication happens through the ID pin if TUSB322I is configured as a DFP or DRP connect as source), the DRP device enters an Attached.SRC state. (Pg. 13, Table 4: Attached.SRC.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan to include the teaching of responding to a DRP device being in a Try.SRC state, detecting whether there is a sink device connected to the DRP device; switching a current source from a first current value to a second current value; wherein the first current value is greater than the second current value. Responding to a sink device connected to the DRP device, and placing the DRP device in an Attached.SRC state taught by TUSB322I for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB322I: § 7.1: The TUSB322I device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 2, Setiawan in view of TUSB322I teaches the limitations of claim 1, which this claim depends on.
	TUSB322I further teaches, the detection method for the USB Type-C connector of claim 1, further comprising: after switching the current source from the first current value to the second current value, and in response to detecting no sink device connected to the DRP device (Pg. 13, § 7.4.1; Examiner interpretation: As TUSB322I toggle between UFP and DFP, it checks for a sink device), the DRP device enters a TryWait.SNK state (Pg. 13, Table 4: AttachWait.SNK.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan in view of TUSB322I to include the teaching of after switching a current source from a first current value to a second current value, and in response to detecting no sink device connected to a DRP device, the DRP device enters a TryWait.SNK state taught by TUSB322I for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB322I: § 7.1: The TUSB322I device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 3, Setiawan in view of TUSB322I teaches the limitations of claim 1, which this claim depends on.
	Setiawan further teaches, the detection method for the USB Type-C connector of claim 1, wherein the step of detecting whether there is the sink device connected to the DRP device again comprises: detecting whether a voltage on the CC pin falls within an effective voltage range (Fig. 3, ¶ 0032 CC pins of that port may be connected to ground); in response to the voltage on the CC pin falling within the effective voltage range, determining that there is the sink device connected to the DRP device (Fig. 3, ¶ 0034 establish the direction of current flow on the Vbus line (i.e., to establish each port 32 and 40 as a source or a sink)); and in response to the voltage on the CC pin not falling within the effective voltage range, determining that there is no sink device connected to the DRP device. (Fig. 3, ¶ 0036 detecting cable attach and detach.)

	Regarding Claim 4, Setiawan in view of TUSB322I teaches the limitations of claim 1, which this claim depends on.
	TUSB322I further teaches, the processing device detection method for the USB Type-C connector of claim 1, wherein the first current value is 80 µA (Pg. 6, Table 6.5: ICC_DEFAULT_P = 80 µA) and the second current value is 330 µA. (Pg. 6, Table 6.5: ICC_HIGH_P = 330 µA.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan in view of TUSB322I to include the teaching of a first current of 80 µA and a second current of 330 µA t taught by TUSB322I for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB322I: § 7.1: The TUSB322I device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 5, Setiawan teaches, a dual role port (DRP) device (Fig. 3, first DRP 32; second DRP 40), comprising: an USB Type-C port, connected to a USB Type-C connector (Fig. 3, ¶ 0012; ¶ 0030: system 30); and a control device (Fig. 3, control circuit 44), coupled to the USB Type-C port; —;  wherein in response to detecting the sink device (Fig. 3, DRP 40 may be a port on a device/accessory or hub) connected to the DRP device, the control device switches a current source (Fig. 3, current source, Ip) provided to a pull-up resistor (Fig. 3: pull-up resistor (Rp)) connected to a CC pin (Fig. 1, CC1, CC2) —.
	Setiawan fails to teach, — wherein in response to the DRP device being in a Try.SRC state, the control  device detects whether there is a sink device connected to the DRP device; wherein the Try.SRC is different from an UnAttached.SRC state and the UnAttached.SRC state means that the DRP device waits the appearance of a sink device; — the control device switches a current source provided to a pull-up resistor connected to a CC pin from a first current value to a second current value, wherein the second current value is greater than the first current value; and after switching the current source from the first current value to the second current value, the control device detects whether there is the sink device connected to the DRP device again, and in response to the control device detecting that the sink device is connected to the DRP device, the DRP device enters an Attached.SRC state.
	In analogous art, TUSB322I teaches, — wherein in response to the DRP device being in a Try.SRC state (Pg. 11, § 7.3.2.3 ¶ 4: Try.SRC), the control device detects whether there is a sink device connected to the DRP device  (Pg. 11, § 7.3.2.3 ¶ 4; Examiner interpretation: TUSB322I checks whether a connection is a source or sink); wherein the Try.SRC is different from an UnAttached.SRC state (Pg. 13, Table 4: Unattached.SRC) and the UnAttached.SRC state means that the DRP device waits the appearance of a sink device (Pg. 13, § 7.4.1: the part enters unattached mode until a successful attach has been determined); — the control device switches a current source (Pg. 10, § 7.3.2.1 The Type-C current can be adjusted through I2C if the system is required to increase the amount advertised) provided to a pull-up resistor connected to a CC pin from a first current value (Pg. 6, Table 6.5: ICC_DEFAULT_P) to a second current value (Pg. 6, Table 6.5: ICC_HIGH_P), wherein the first current value is greater than the second current value (Pg. 6, Table 6.5); and after switching the current source from the first current value to the second current value, the control device detects whether there is the sink device connected to the DRP device again (Pg. 14, § 7.4.2 When in active mode, the TUSB322I device communicates to the AP that the USB port is attached; Examiner interpretation: if the sink device is disconnected, the TUSB322I will inherently detect the disconnection), and in response to the control device detecting that the sink device is connected to the DRP device (Pg. 14, § 7.4.2 communication happens through the ID pin if TUSB322I is configured as a DFP or DRP connect as source), the DRP device enters an Attached.SRC state. (Pg. 13, Table 4: Attached.SRC.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan to include the teaching of responding to a DRP device being in a Try.SRC state, detecting whether there is a sink device connected to the DRP device; switching from a first current value to a second current value, wherein the first current value is greater than the second current value; and after switching from the first current value to the second current value, detecting whether  the sink device connected to the DRP device again, and in response to detecting that the sink device is connected to the DRP device, the DRP device enters an Attached.SRC state, taught by TUSB322I for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB322I: § 7.1: The TUSB322I device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 6, Setiawan in view of TUSB322I teaches the limitations of claim 5, which this claim depends on.
	TUSB322I further teaches, the DRP device of pins of claim 5, wherein after switching the current source from the first current value to the second current value, in response to the control device detecting there is no sink device connected to the DRP device (Pg. 13, § 7.4.1; Examiner interpretation: As TUSB322I toggle between UFP and DFP, it checks for a sink device), the DRP device enters a TryWait.SNK state. (Pg. 13, Table 4: AttachWait.SNK.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan in view of TUSB322I to include the teaching of after switching a current source from a first current value to a second current value, and in response to detecting no sink device connected to a DRP device, the DRP device enters a TryWait.SNK state taught by TUSB322I for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB322I: § 7.1: The TUSB322I device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

	Regarding Claim 7, Setiawan in view of TUSB322I teaches the limitations of claim 5, which this claim depends on.
	Setiawan further teaches, the DRP device of pins of claim 5, wherein the control device detects whether a voltage on the CC pin falls within an effective voltage range (Fig. 3, ¶ 0032 CC pins of that port may be connected to ground), wherein in response to the voltage on the CC pin falling within the effective voltage range, the control device determines that there is the sink device connected to the DRP device (Fig. 3, ¶ 0034 establish the direction of current flow on the Vbus line (i.e., to establish each port 32 and 40 as a source or a sink)); and in response to the voltage on the CC pin not falling within the effective voltage range, the control device determines that there is no sink device connected to the DRP device. (Fig. 3, ¶ 0036 detecting cable attach and detach.)

	Regarding Claim 8, Setiawan in view of TUSB322I teaches the limitations of claim 5, which this claim depends on.
	TUSB322I further teaches, the DRP device of claim 5, wherein the first current value is 80 µA (Pg. 6, Table 6.5: ICC_DEFAULT_P = 80 µA) and the 2 second current value is 330 µA. (Pg. 6, Table 6.5: ICC_HIGH_P = 330 µA.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Setiawan in view of TUSB322I to include the teaching of a first current of 80 µA and a second current of 330 µA t taught by TUSB322I for the benefit of realizing a detection method for a USB Type-C connector with mode configuration and low standby current. [TUSB322I: § 7.1: The TUSB322I device also contains several features such as mode configuration and low standby current which make this device ideal for source or sinks in USB2.0 applications.]

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TOMINAGA (US 2018/0101493 A1) teaches, a detection method for a USB Type-C connector (Fig. 1.)
TUSB322I USB Type-C™ Configuration Channel Logic and Port Control with VCONN. May 2017 (herein after TUSB322I.) The TUSB322I device enables USB Type-C ports with the configuration channel (CC) logic required for Type-C ecosystems. The TUSB322I device uses the CC pins to determine port attach and detach, cable orientation, role detection, and port control for Type-C current mode. The TUSB322I device can be configured as a downstream facing port (DFP), upstream facing port (UFP), or a dual role port (DRP), making the TUSB322I device ideal for any application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866